DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

1.	Claim(s) 1, 4-6, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated DeLacy (US 4734868).
	Regarding to claims 1, 4, 19:
DeLacy discloses a printing apparatus comprising:
a conveyance unit configured to convey a print medium (FIG. 3, element 11);
              a bel t(FIG. 3, element 16) configured to transmit a driving force of a drive unit to the conveyance unit	
              a tensioner (FIG. 3, element 23) configured to be displaceable and make pressure contact with the belt (FIG. 3, element 16) to generate tension; and
              a control unit (FIG. 6, element 105) configured to control driving of the drive unit in a pressure state where the tensioner is in pressure contact with the belt,
              wherein the control unit is configured to perform first control in which the drive unit is driven with a first control value, which is based on other than a driving amount detected by a detection unit, and, after performing the first control and in a case where the detection unit detects the driving amount, the control unit subsequently performs second control in which the drive unit is driven with a second control value, which is based on the driving amount detected by the detection unit, wherein a control value for controlling the driving of the drive unit is one of the following: a pulse width modulation (PWM) value, a current value, or a voltage value (FIG. 6 and column 12, lines 54-61: The control unit 105 performs the first control by initially driving the motor 17, then responses to a feedback signal from encoder 21, performs the second control by generating a pulse-width-modulated signal to drive motor 17 accordantly).
Regarding to claims 5-6 and 9: wherein the first control value is a value (i) that is capable of displacing the tensioner by tension of the belt in a direction of pushing up the tensioner, (ii) that is equal to or lower than a value that does not displace the tensioner in a drastic manner that exceeds a predetermined value, and (iii) that is a displacing predetermined value limited to the value that is capable of displacing the tensioner (column 6, lines 13-16: The drive belt 16 is tensioned by the pulley 23 to prevent backlash).
Allowable Subject Matter
2.	Claim 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 7: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the first control value further is (iii) a variable value that includes the value that is capable of displacing the tensioner and varies in a shape of a line represented by a ramp function, a polynomial function, or a trigonometric function is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 8: The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that wherein the drastic manner is at least one of a violent, forceful, or extreme displacement of the belt from a deflected state to a tensioned state that results in the tensioner and the belt being separated, and wherein the first control value further is (iii) a variable value that varies within a range whose lower limit is the value that is capable of displacing the tensioner and whose upper limit is a lower limit value that displaces the tensioner in the drastic manner is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853